PER CURIAM.
This controversy arises on a motion for appeal from a judgment, based on a jury verdict, settling a boundary dispute. The parties are adjoining property owners, and the judgment confirmed the boundary established by their respective deeds.
Appellants claim title by adverse possession and estoppel. They contend they were entitled to a directed verdict and that the instructions were erroneous.
*933There was a decided conflict in the evidence concerning the nature, extent and duration of the alleged adverse possession of the disputed strip. In our opinion the issues were properly presented to the jury, and we find no basis for disturbing the judgment.
The motion for appeal is denied and the judgment stands affirmed.